Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 16/663,938 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 7/29/2022 is acknowledged.
Claim 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotational axis being horizontal and parallel with the width of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the width is in a direction that is parallel to the rotational axis. This renders the claim indefinite since it is unclear how a width (which describes a horizontal direction) and the rotational axis (which defines a vertical direction) are parallel to each other. 
Claim 14 recites the limitation "at least one of a light, a monitor, a table, and a work surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the same or different than the light, monitor, table, or work surface that is recited in line 3 of claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent EP 3,363,324 to Holocher. Holocher teaches a stationary support (1,2) with a tube (23) that defines a vertical rotational axis. The cabinet assembly includes a table/work surface (7) extending from a cabinet with a sink (5) that rotates around the rotation axis and the tube. As best seen in figure 1 and 2, the sink is aligned with the rotation axis. The tube has plumbing for the sink. 




Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,304,609 to Horowitz. Horowitz teaches a cabinet assembly comprising a stationary support (14) with a tube (36) that defines a vertical rotational axis. The cabinet assembly includes a table/work surface (80) extending from a cabinet (12, 84) that rotates around the rotation axis and the tube. A sink (94) is in the stationary support. A conduit (70) is provided in the tube and powers the tools. 

Claim(s) 1, 2, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,138,415 to McMaster. Mcmaster teaches a cabinet assembly comprising a stationary support (12) with a tube (11) that defines a vertical rotational axis. The cabinet assembly includes a table/work surface (3) and a cabinet (1,2) that rotates around the rotation axis and the tube. As best seen in figure 2, the cabinet has a width that is bigger than a depth. A plumbing conduit (33) extends though the tube of the stationary support. Figure 2 shows a person’s head (39) and feet (60) sitting in a dental chair (not shown).  As best seen in figure 1, the top of the cabinet includes an arm. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 8-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,138,415 to McMaster in view of US Patent 4,053,193 to Grover. McMaster discloses every element as claimed and discussed above except the room having two sidewalls with an open end. Grover teaches a cabinet assembly (16) as a room divider between a pair of walls (123,125). The cabinet assembly has upper cabinet (16) attached to a lower base (12).  A sink is in the lower cabinets. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet assembly of McMaster by locating it between a pair of walls, add an upper cabinet, and a sink as taught by Grover to close off the dental room. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637